UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4015


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRIN MARCUS DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:08-cr-00869-TLW-1)


Submitted:   June 30, 2015                 Decided:   July 30, 2015


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Mark C. McLawhorn, Assistant Federal
Public Defenders, Florence, South Carolina, for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darrin     Marcus        Davis    appeals        the    district      court’s          order

revoking    his      supervised         release       and     sentencing         him    to    six

months’    imprisonment          and     two        years    of    supervised          release.

Davis’     counsel       has     filed     a        brief    pursuant      to     Anders       v.

California,      386 U.S. 738     (1967),       stating      that    there       are     no

meritorious      grounds        for     appeal       but     questioning         whether       the

district court erred by filing an amended judgment containing an

additional condition of Davis’ supervised release.                                    Davis was

advised of his right to file a pro se supplemental brief, but he

has not filed one.         We affirm.

      In pronouncing sentence, the district court ordered that

Davis be subject to electronic monitoring as a condition of his

supervised release.            However, the written judgment that followed

did not include this condition.                      The district court sua sponte

entered     an      amended      judgment           that     conformed      to        its    oral

pronouncement requiring electronic monitoring.                          We conclude that

the   omission      in   the     initial       written       judgment      was    a    clerical

error and that the district court did not err by correcting it

sua sponte.      See Fed. R. Crim. P. 36.

      In   accordance          with    Anders,       we     have   reviewed       the       entire

record in this case and have found no meritorious grounds for

appeal.        We    therefore         affirm       the     district     court’s        amended

revocation judgment.              This court requires that counsel inform

                                                2
Davis, in writing, of the right to petition the Supreme Court of

the United States for further review.        If Davis requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.            Counsel’s motion must

state that a copy thereof was served on Davis.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3